          Case 1:18-cv-02576-RC Document 17-3 Filed 04/12/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 CENTER FOR BIOLOGICAL                            )
 DIVERSITY,                                       )
                                                  )   Civil Action No. 1:18-cv-02576-RC
                                                  )
          Plaintiff,                              )
 v.                                               )
                                                  )
 DAVID BERNHARDT, in his official                 )
 capacity as Secretary of the Interior, et al.,   )
                                                  )
                                                  )
          Defendants.                             )
                                                  )

                                      [PROPOSED] ORDER

         Upon consideration of Federal Defendants’ Motion to Dismiss, ECF ____, and any

responses or replies thereto;

         On finding that good cause exists to grant the motion because Plaintiff lacks standing to

bring this lawsuit and fails to challenge final agency action;

         It is hereby ORDERED that the motion is GRANTED.

         Plaintiff’s Complaint is hereby DISMISSED in its entirety and this matter is now

CLOSED. All parties shall bear their own costs and fees, including attorneys fees.

IT IS SO ORDERED.

Dated:                                       ________________________________
                                               The Honorable District Court Judge
